Citation Nr: 1414304	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  11-23 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for pneumonia.

2.  Entitlement to service connection for bronchitis. 

3.  Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for bilateral hearing loss. 

5.  Entitlement to service connection for right knee arthritis, to include as secondary to the Veteran's service-connected left knee disability and/or lower back disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Marotta


INTRODUCTION

The Veteran served on active duty from February 1973 to January 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decisions dated May 2009, November 2009, and January 2011 of several Department of Veterans Affairs (VA) Regional Offices (RO).  The Cleveland RO currently has jurisdiction over this matter. 

In March 2012, the Veteran presented testimony at a videoconference before the undersigned Veterans' Law Judge.  A transcript has been associated with the claims file. 

The claim for service connection for PTSD has been recharacterized.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The claim for PTSD has therefore been expanded to encompass the any acquired psychiatric disorder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

During the Veteran's March 2012 hearing, the Veteran indicated that he was hospitalized at Fort Knox for pneumonia and bronchitis from February 1973 to April 1973 after he fell out of formation.  The Veteran also indicated that he has been treated by VA for his pneumonia and bronchitis since 1974.  These records are not associated with the Veteran's file.  Any treatment records at Fort Knox from February 1973 to April 1973; VA treatment records since 1974 (that are not currently associated with the claims file) should be obtained and associated with the claims file on remand.  

The Veteran also testified that he has a current respiratory diagnosis and that the VA Medical Center in Chillicothe prescribed him an Albuterol inhaler.  Current mental health records that the Veteran submitted indicate that the Veteran has a current prescription for Albuterol, but the most current VA treatment records associated with the claims file are from 2009.  Any VA treatment records since 2009 should be obtained and associated with the claims file on remand.  

In April 2012, the Veteran submitted VA mental health treatment records that were not considered by the RO and the Veteran did not indicated that he waived RO consideration.  Therefore, the RO/AMC must be given an opportunity to review these additional records and issue a supplemental statement of the case.

Although the Veteran was afforded a VA hearing examination in October 2010, he contends that his hearing has gotten worse since this examination.  On remand, the Veteran should be afforded another hearing examination. 

Finally, while the Veteran's service connection claim for right knee arthritis was denied on a direct basis, the Board finds that another examination is necessary to determine whether the Veteran's right knee arthritis is secondary to his service-connected left knee disability and/or lower back disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for pneumonia; bronchitis; or an acquired psychiatric disorder, to include PTSD since service.  After securing the necessary release, the AMC/RO should obtain these records including any outstanding VA treatment records from 1974 to October 1997 and from 2009 to the present.  

2.  Obtain any treatment records from Fort Knox Hospital from February 1973 to April 1973.  Associate all requests and records received with the claims file.  If records are unavailable, a negative reply is requested.

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any current respiratory disorder.  The claims folder should be made available to and reviewed by the examiner. 

The examiner is asked to state whether it is at least as likely as not (that is, a probability of 50 percent or greater) that any current respiratory disorder is related to the Veteran's military service, to include the Veteran's report that he was hospitalized for bronchitis and pneumonia while in service in 1973 and his report that he had bronchitis and pneumonia during service but that he did not seek treatment for it because he "controlled it" himself.  The examiner is also asked to address the Veteran's report of continuity of symptomatology without treatment following his discharge from service. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the etiology of any current psychiatric disorder, to include PTSD.  The Veteran's claims file should be made available to and reviewed by the examiner.  All tests deemed necessary, including psychological testing, should be performed and all findings should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran suffers from PTSD or a psychiatric disorder that is related to service.

(a) If PTSD is diagnosed (under DSM-IV criteria), the examiner should identify the specific stressors upon which the diagnosis is based and whether the Veteran's symptoms are related to the claimed stressor(s). 

(b) If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's service.

5.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the etiology of his claimed bilateral hearing loss.  The claims file and all pertinent records must be made available to the examiner for review.  The examiner should obtain from the Veteran a detailed history of in-service and post-service noise exposure and post-service history of the onset of hearing loss.  

Based on the examination and review of the record, the examiner must render an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that bilateral hearing loss had its clinical onset in service or is otherwise related to the Veteran's service, to include in-service noise exposure.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

The examiner is reminded that VA law and regulation does not preclude service connection for post-service hearing loss where hearing was within normal limits at the time of separation from service.  

6.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's right knee arthritis.  The claims folder and all appropriate medical records should be forwarded to the examiner for review in connection with the examination. Based on the examination and review of the record, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current right knee arthritis was caused or aggravated by the Veteran's service-connected left knee disability and/or the Veteran's service-connected low back disability.

A complete rationale for any opinion must be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

7.  After completing the requested actions, including reviewing the additional records that the Veteran submitted in April 2012 and undertaking any further development deemed necessary, the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


